Opinion issued July 31, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00909-CV



DR. GEORGE SMITH,  Appellant

V.

DONALD R. WATKINS MEORIAL FOUNDATION, KATANA JENNINGS,
VANESSA SAMPSON, GERALD WOMACK, JAMES ELLIS AND
SHARYON GATHE,  Appellees



On Appeal from the 55th District Court 
Harris County, Texas
Trial Court Cause No. 2005-41128



MEMORANDUM OPINION	Appellant, Dr. George Smith, has neither established indigence, nor paid or
made arrangements to pay the clerk's fee for preparing the clerk's record.  See Tex.
R. App. P. 20.1 (listing requirements for establishing indigence), 37.3(b) (allowing
dismissal of appeal if no clerk's record filed due to appellant's fault). After being
notified that this appeal was subject to dismissal, Smith did not adequately respond. 
See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for want of prosecution for failure to pay or make
arrangements to pay the clerk's fee of preparation of the clerk's record.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.